Citation Nr: 0940729	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
hypertension and coronary artery disease.  When this case was 
previously before the Board in August 2008, it was remanded 
for additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  Hypertension was not present during service, and was not 
documented within one year following the Veteran's retirement 
from service.  

2.  Coronary artery disease was initially demonstrated 
several years after the Veteran's discharge from service, and 
there is no competent medical opinion relating it to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant including service treatment records, private and VA 
medical records, the report of a VA examination, and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting medical 
evidence and articles as well as providing argument.  Thus, 
the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and hypertension or coronary artery disease becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2009).

The Veteran asserts that service connection is warranted for 
hypertension and coronary artery disease.  During the hearing 
before the undersigned in April 2008, the Veteran testified 
that he went to the dispensary during service for treatment 
of chest pain, and was treated for muscle spasm.  He believes 
he received an erroneous diagnosis at that time, and that he 
had a minor heart attack.  He asserts that he was never told 
in service that he was a candidate for hypertension, despite 
having some elevated blood pressure readings.  He also 
maintains that, although it was noted on his retirement 
examination that he was at high risk for coronary artery 
disease, he was not so informed.  

The evidence supporting the Veteran's claim includes some of 
the service treatment records and the post-service medical 
records.  The Veteran's systolic pressure readings during 
service ranged from 114 to 140.  The diastolic pressure 
readings ranged from 62 to 90, including nine of 80 or 
higher.  Laboratory studies on the retirement examination in 
April 1984 revealed that cholesterol was 295 (with normal 
ranging from 138 to 294) and triglycerides were 151 (with 
normal ranging from 36 to 165).  It was indicated that the 
Veteran had elevated risk factors for the development of 
coronary artery disease.  

Private medical records reflect diagnoses of coronary artery 
disease and hypertension.  

The Veteran has submitted articles from the internet 
addressing coronary artery disease and hypertension.  One 
article listed the symptoms of coronary artery disease, 
including chest pain or pain in one or both arms, the left 
shoulder, neck, jaw or back, and shortness of breath.  
Another article noted that medical guidelines stated that a 
normal blood pressure for most adults was less than 120/80.  

The evidence against the Veteran's claim includes the service 
treatment records 
and the post-service medical record, including the conclusion 
following a VA examination.  The service treatment records 
are negative for complaints or diagnosis of hypertension.  
The Veteran was seen in April 1982 for complaints of pain in 
the back of his neck, the back and left arm since the 
previous evening.  It was noted that it had started with 
tightness in his neck.  An examination revealed a tender left 
scapula area.  Blood pressure was 126/80.  The assessment was 
muscle strain, and several medications, including Valium, 
were prescribed.  He was seen for follow-up of the lower back 
problem several days later, and it was indicated that he was 
feeling a lot better.  The assessment was back pain.  The 
Veteran claims that he was misdiagnosed at that time and that 
he had a minor heart attack.  There is no medical opinion to 
that effect in the record. 

In an October 1990 statement, a private physician related 
that he had seen the Veteran for his regularly scheduled 
follow-up that day.  He noted that the Veteran sustained a 
myocardial infarction in May 1987 and was subsequently found 
to have single vessel coronary artery disease.  Other private 
medical records provide a similar history.  It was noted in 
November 1994 that the Veteran had first developed chest 
discomfort in June 1987, and suffered an inferior wall 
myocardial infarction.  

The Veteran was afforded a VA examination in November 2008.  
The examiner reviewed the claims folder, including the April 
1982 service treatment record, as well as the in-service 
blood pressure reading of 140/90.  Following the examination, 
the diagnoses were coronary artery disease and hypertension.  
The examiner commented that it was less likely than not that 
the Veteran's hypertension or heart disease had its origin in 
service.  

The fact remains that neither hypertension nor coronary 
artery disease was documented during service or within one 
year following the Veteran's retirement from service.  The 
Board acknowledges that blood pressure was 140/90 on one 
occasion in November 1982.  The single isolated elevated 
reading does not, however, support a diagnosis of 
hypertension.  The Board observes that blood pressure was 
normal on the retirement examination.  The Veteran was noted 
to 
be at an elevated risk for developing coronary artery disease 
on the retirement examination.  This was apparently based on 
the fact that his cholesterol reading 
was slightly abnormal, and triglycerides were at the upper 
end of normal.  These laboratory findings, by themselves, do 
not establish that coronary artery disease was present in 
service.  

The Board acknowledges the Veteran's assertions that 
hypertension and coronary artery disease are the result of 
his military service, and that he is competent to give 
evidence about what he experienced in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  He is not, however, 
competent to diagnose a medical disorder or render an opinion 
as to the cause or etiology of any current cardiovascular 
disorders as such matters require medical expertise which he 
is not shown to possess.  See Clyburn v. West, 12 Vet. App. 
296, 301 (1999).  In addition, although the Veteran submitted 
medical articles, this evidence is general in nature and has 
not been specifically related to the Veteran by a competent 
medical professional.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998) ("This is not to say that medical article and 
treatise evidence are irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional.").  

Thus, with respect to any possible connection between the 
Veteran's cardiovascular disabilities and his military 
service, the Board must rely on the relevant medical evidence 
to make a determination.  The only competent medical opinion 
found no such relationship.  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the general medical articles or 
the Veteran's allegations regarding the etiology of his 
hypertension and coronary artery disease.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for these disabilities.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


